Filed 1/7/16 C.S. v. Superior Court CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


C.S. et al.,
         Petitioners,
v.
SUPERIOR COURT OF SOLANO                                             A146367
COUNTY,
                                                                     (Solano County
         Respondent;                                                 Super. Ct. Nos. J41919; J41920;
SOLANO COUNTY HEALTH AND                                             J41921; J42036; J42475)
SOCIAL SERVICES DEPARTMENT,
         Real Party in Interest.




         C.S. and A.M. (mother and father, respectively; collectively parents), the parents
of E.S., age ten, A.S., age four, J.M., age three, A. M. age two, and T.M., age one, by
separate petitions, seek to set aside the juvenile court’s order terminating reunification
services and setting a permanent plan hearing pursuant to Welfare and Institutions Code,1
section 366.26. Mother contends that her reunification services were inadequate because
the Solano County Department of Health and Social Services (the Department) did not
refer her for a psychiatric evaluation. Father argues that there is insufficient evidence to
support the court’s finding that return of the children to him would cause a substantial



         1
             All further statutory references are to the Welfare and Institutions Code.

                                                             1
risk of detriment, and that reasonable reunification services were not provided. We grant
mother’s petition, but determine that father is not entitled to any extraordinary relief.
                                I. FACTUAL BACKGROUND
       We have previously set forth the facts that brought the children to the attention of
the Department. (C.S. v. Superior Court (Nov. 14, 2014, A142722) [nonpub. opn.]
(C.S. I).) We also recently summarized those facts in In re T.M. (Jun. 25, 2015,
A143184) [nonpub. opn.] (T.M.):2
       On June 14, 2013, the court sustained jurisdiction in this case based on findings
that parents: (1) failed to protect J.M., who was 13 months old at the time of detention, in
that he was found to be malnourished in their home; (2) failed to seek medical attention
for J.M. thus placing his siblings at substantial risk of similar harm; and (3) failed to
adequately supervise his siblings. (Id. at pp. 2, 4.)
       In September 2013, the Department reported that J.M.’s MRI showed that he had
suffered a subdural hemorrhage on his brain which was caused by abusive head trauma.
(C.S. I, supra, at p. 5.) The Department also learned that E.S. had reported that A.M., the
father of her siblings, had sexually abused her.3 Parents denied the allegations. (Id. at
p. 5.) Following the Department’s investigation, it concluded that the alleged sexual
abuse was substantiated. (Ibid.)
       The six-month review hearing was held on January 24, 2014. The Department
reported that parents were actively participating in their case plan and had attended all of
their visits. It recommended that reunification services be continued and it amended
parents’ case plan to include an objective that they would not permit others to sexually
abuse their children. (C.S. I, supra, at p. 10.) The court extended reunification services
for parents. (Id. at p. 6.)
       Mother gave birth to T.M. in April 2014. (C.S. I, supra, at p. 6.) The Department
filed a section 300 petition alleging that T.M. was at risk due to parents’ failure to meet


       2
           We quote from our opinion in T.M., supra, pp. 2–4.
       3
           E.S.’s alleged father is [W.J.-G.] (Id. at p. 1, fn. 1.)

                                                  2
the needs of T.M.’s siblings. The court detained T.M. and placed her in the home of her
paternal aunt where two of T.M.’s siblings were also residing.
       The Department’s report for the jurisdictional and dispositional hearing noted that
it was concerned that parents did not seek medical attention for J.M. regarding his weight
loss and failure to eat, and that parents had used inappropriate physical discipline on
J.M.’s siblings. The Department opined that T.M. was at risk of harm because it was not
clear whether parents had used available services to adequately address the issues that
brought their children before the court. It was also concerned about E.S.’s disclosure that
she was sexually abused by father. The Department recommended that T.M. continue in
an out-of-home placement and that reunification services be offered to parents.
       The contested twelve-month review hearing was held on July 2, 2014. (C.S. I,
supra, at p. 7.) The Department’s social worker testified that parents were now living in
Sacramento County to be closer to the children. (Ibid.) Parents had consistently attended
therapeutic visitation and participated in individual counseling and parent-child
interaction therapy. (Ibid.) They, however, denied E.S.’s allegations of sexual abuse,
although parents had expressed willingness to follow a safety plan to ensure the children
were protected from abuse. (Ibid.) The social worker opined that mother had
substantially complied with addressing the issues that led to removal of the children.
(Ibid.) Father had also complied with his plan by completing a parenting class, attending
visitation and counseling, and incorporating his learning in interacting with the children.
(Id. at pp. 7–8.) She opined that there was a substantial probability that the children
could be returned to parents. (Id. at p. 8.) The court questioned her about whether
parents had admitted that J.M. was shaken, that he was not properly fed, and that E.S.
was sexually abused. The court was concerned about whether mother would report any
abuse out of fear that the children might be taken away. It continued the matter for
further briefing and argument. (Ibid.)
       On August 7, 2014, the court terminated reunification services for parents in the
case of T.M.’s siblings. (C.S. I, supra, at p. 8.) It found that parents had not addressed
the physical abuse to J.M. or E.S.’s sexual abuse in therapy and therefore it could not find


                                             3
that parents had resolved the problems that led to the dependency. (Ibid.) As to T.M.,
the social worker testified that as with the older children, T.M. was at substantial risk,
and was more vulnerable than her older siblings. The Department recommended that the
court bypass services in T.M.’s case under section 361.5, subdivision (b)(10), because
reunification services were terminated as to T.M.’s older siblings. (C.S. I, at p. 8.) The
court sustained the section 300 petition as to T.M. and bypassed reunification services.
(Ibid.) It set a section 366.26 hearing for T.M. on the same date as her siblings.
       Parents petitioned for extraordinary writ review seeking to set aside the court’s
order setting a section 366.26 hearing. (C.S. I, supra, at p. 1.) On November 14, 2014,
this court granted the parents’ petitions, vacating the juvenile court’s orders of
August 7, 2014 terminating parents’ reunification services and bypassing reunifications
services as to T.M. (Id. at p. 12.) We opined that parents had not received reasonable
reunification services because they were led to believe that they had completed the
requirements for reunification and were never informed that they were required to
address and acknowledge J.M.’s head trauma and E.S.’s sexual abuse in therapy before
the 12-month review hearing. (Ibid.) We also ordered the court to vacate the setting of
the section 366.26 hearing and to issue new orders extending reunification services for
parents. (Id. at pp. 12–13.) [We end our quotation from T.M.]
       On December 4, 2014, upon remand, the juvenile court reinstated reunification
services for parents, specifically requiring parents to undergo psychological evaluations.
The court also ordered the Department to develop a case plan and ordered parents to
comply with it. Dr. Antonio Ramirez conducted psychological evaluations of parents on
December 16, 2014. Ramirez diagnosed mother as having narcissistic personality
features, depression, and borderline intellectual functioning. He opined that mother
would benefit from therapy focused on building empathy and attunement for her children
and taking responsibility for her behavior. He also believed that she would benefit from
therapy to address domestic violence. He recommended that accommodations for both
cultural and cognitive differences should be considered within the therapeutic framework.
Ramirez further opined that mother showed motivation and willingness to succeed in


                                              4
reunification efforts but that the likelihood of her success was rather low. He
recommended that she be referred for a psychiatric evaluation to determine if she needed
medication for symptoms of depression.
       Ramirez conducted the evaluation of father in Spanish. He opined that father’s
probability of success at reunification was fair. Ramirez stated that father had deficits in
both empathy and limited intellectual functioning which caused concern about his
potential to empathize and nurture his children and to implement the skills necessary for
reunification. Father denied sexually abusing E.S. and denied any domestic violence.
Ramirez opined that father would benefit from individual therapy with a focus on
developing empathy and insight about his role as a parent and partner. Ramirez also
recommended that father participate in a program for men who batter and that he take
parenting classes. Ramirez concluded that father required that services be delivered in a
culturally appropriate format.
       The Department’s case plan for parents required that they participate in individual
counseling to accept E.S.’s disclosure of sexual abuse by father and address how the
sexual abuse impacts E.S. and the family. The Department also required that parents:
(1) articulate how they will parent differently in light of E.S.’s disclosure; (2) create a
written protection plan to address behavioral steps they will take to ensure E.S.’s
security; (3) discuss the petition’s allegations of sexual abuse, neglect, malnourishment,
and physical abuse in therapy; and (4) participate in parenting classes to address stress,
coping skills, and empathy for the children. The plan further required mother, in
consultation with her therapist, to consider Dr. Ramirez’s recommendation that she be
evaluated for medication.
       An interim review hearing was held on January 29, 2015. The Department
reported that parents regularly visited with the children. Mother was in therapy with
Krissie Coronilla, an intern who was under the supervision of a licensed therapist.
Mother had attended three sessions, two in November 2014 and one in December 2014.
The sessions focused on coping skills and implementing skills learned in parenting
classes. Coronilla reported that mother presented as inauthentic and rehearsed when


                                               5
discussing her case and her parenting skills. The Department instructed mother to resume
her therapy sessions and agreed to assume the cost so that mother could attend therapy
weekly. Mother’s case plan also required her to demonstrate her capacity to protect E.S.
by assuring that father was compliant with his case plan in addressing the issues that
brought the children before the dependency court. Mother had attended nine parenting
classes and had missed four classes.
       Father had begun individual therapy with Coronilla, but the Department requested
that he see a Spanish-speaking therapist. On January 15, 2015, the Department referred
him to Silvia Dominguez-Rios, a licensed marriage and family therapist. He had
attended 17 parenting classes and had missed two classes.
       A status review hearing was set for March 20, 2015 to discuss the case plan and
parents’ psychological evaluations. The matter was apparently continued to June 4,
2015. The court’s minutes for March 26, 2015 indicate that the court ordered the
Department to address issues regarding mother’s therapy.
       The Department’s June 1, 2015 report for the 24-month review hearing
recommended that the court terminate reunification services for parents. The Department
reported that mother had confirmed that she was pregnant and due to deliver in August
2015. In February 2015, mother had not disclosed her pregnancy to her social worker
even though she appeared to be pregnant. Parents continued to reside together in an
apartment in Sacramento where they had lived since December 2014. Parents continued
to be on probation on the related criminal case involving their treatment of J.M. and
would continue to be subject to probation conditions until August 7, 2017. They had
designated a support network to assist them when the children are returned to their care,
but did not have the telephone numbers for their support people. The children were
healthy and continued in an out-of-home placement with their paternal aunt and uncle.
       Mother had not yet accepted that E.S. was sexually abused. Veronica Ceja, the
Department’s social worker, advised her to address the issue in therapy and possibly
coordinate with E.S.’s therapist to help both E.S. and mother work through the issue. In
April 2015, the social worker contacted mother’s therapist to inquire whether mother was


                                             6
receiving culturally sensitive services. Mother’s therapist assured the social worker that
mother had not communicated any problems with the provision of culturally therapeutic
services and that she maintained an awareness of being culturally sensitive in her
therapeutic practice. She also met with mother, who expressed no concerns with her
therapist’s provision of services and said that her therapist was sensitive to her culture.
Mother had difficulty making up missed sessions as she was only available on Mondays
for appointments. Ceja told mother to work with her therapist to follow up on the
recommendation that she consider treatment with medication. The therapist had not
provided an update on this issue.
       Mother was discharged from her parenting class in April 2015 because she refused
to participate in class in an honest manner. She consistently lied about being pregnant,
and refused to acknowledge her pregnancy. She had attended only 11 classes since her
first session in September 2014 and had not made up any of her missed classes or
provided documentation for her excuses. Mother enrolled in a new parenting class in late
April 2015. Mother continued to participate regularly in visitation with the children.
       Father was progressing in counseling with his therapist. He was actively
participating and open to feedback. He was more aware of the issues which led to the
dependency of his children and was taking more responsibility. He accepted that E.S.
had disclosed sexual abuse, but he continued to deny that he committed the abuse. Father
had attended 25 parenting classes and had missed only two classes. He, however, had
made only minimal progress in the program because he participated only minimally in
the group discussions. He also had not accepted accountability for his actions and felt
“victimized by the system.” Father, too, had been disingenuous when asked about
mother’s pregnancy, pretending not to know she was pregnant. Father regularly
participated in visitation with the children.
       The Department concluded that parents had made minimal progress toward
alleviating and mitigating the causes that necessitated out-of-home placement of the
children. They lacked insight and accountability of the circumstances that resulted in the
dependency case. Mother failed to participate in her parenting classes in an honest


                                                7
manner. She had made some progress in therapy in recognizing and accepting
responsibility for J.M.’s malnourishment and in expressing a desire to learn how to
address E.S.’s sexual abuse, though she had yet to discuss the physical and sexual abuse
allegations in counseling. The Department noted that father had participated in visitation,
therapeutic counseling, and parenting classes, but was concerned about his limited
understanding of the Department’s involvement and his denial about the reasons that led
to the dependency. The Department concluded that parents had not demonstrated their
ability or willingness to address the reasons for the dependency or the allegations of
physical and sexual abuse. It therefore recommended that reunification services be
terminated.
       The matter was continued to July 23, 2015 for a contested hearing. Mother
testified that the reason for the dependency case was that she did not take J.M. to the
hospital on time. She acknowledged that there was a criminal case in which she was
charged that involved J.M. She also acknowledged that E.S. had reported that she was
sexually abused by father, but she testified that E.S. had never told her about the abuse.
She also testified that she did not believe that E.S. was molested but that she was
developing a safety plan with her therapist to address the abuse. She admitted that she
was discharged from her parenting classes because she did not want to reveal personal
information in front of the group. She also admitted that one of the requirements of the
class was to discuss why she was involved with Child Protective Services and why she
had a criminal case. Mother had since enrolled in another parenting class in April 2015
and had attended fifteen classes.
       She denied that she and father had been involved in domestic violence even
though she acknowledged that the police were called when she was living with father at
his sister’s house in Texas. She also denied writing a suicide note.
       Mother testified again after the hearing was continued to September 4, 2015. She
then claimed that she was uncomfortable with her therapist because the therapist is not
bilingual and mother could express herself better in Spanish on some issues. She also
complained that her therapist did not write things down and did not appear to take her


                                             8
seriously. She, however, admitted that she understood her therapist and was able to
communicate with her. She also conceded that she often spoke to her bilingual social
worker in English and that her parenting classes were in English.
       Father testified that the dependency case arose because he and mother did not take
J.M. to the hospital when they were told to do so. He knew that the court found that J.M.
was physically abused but he did not know how that could have happened. He also
denied punishing the children by feeding them chili peppers or that he punished J.M. by
tying him to a bed. He admitted that he and mother fought in Texas and that the police
were called because he mistakenly believed that mother intended to harm herself. He had
discussed E.S.’s sexual abuse allegations with his therapist, and they had developed a
safety plan where he cannot be alone with E.S. and mother would be responsible for
taking the kids to and from school and for bathing them.
       Father testified that he was engaged in individual therapy on a weekly basis and
attended parenting classes. At the time of the hearing, he had attended over 30 of the
required 52 classes. He did not know how J.M. suffered his head injury and he did not
know why E.S. would accuse him of sexual abuse.
       Ceja, the Department’s social worker, testified that she was assigned to parents’
case in December 2014. Mother preferred to speak with her in English. Sometime after
January 2015, Ceja discussed with mother whether she had any concerns about her
therapist because she was not Spanish-speaking. Mother confirmed that she wanted to
stay with her therapist.
       With regard to parents’ participation in parenting classes, Ceja testified that
father’s participation was not productive because he presented as dishonest in classes.
Father had difficulty with explaining why he was in class and presented himself as a
victim. He did, however, consistently attend classes and as of April 2015, he was
participating more and was learning more about parenting. Ceja further testified that
while father had demonstrated grief over J.M.’s malnourishment in therapy, he had not
discussed the circumstances that led to the malnourishment or the physical or sexual



                                              9
abuse in therapy. Ceja was concerned that as these issues had not been addressed, there
was a potential that they could not be truly corrected and prevented in the future.
       Ceja testified that mother’s participation in parenting classes was disruptive to the
class and she was not honest about her pregnancy or why she had a child welfare services
case. She subsequently enrolled in a new parenting class where she was asking
appropriate questions and interacting well with the other students. Mother continued in
therapy and had taken responsibility for J.M.’s malnourishment and acknowledged that
E.S. reported sexual abuse, but had not yet discussed the sexual and physical abuse
allegations in therapy. Ceja reported that mother had not yet been evaluated for
medication but that mother had agreed to consider the issue in therapy. Mother assured
Ceja that she was satisfied with Coronilla, and did not need a bilingual therapist.
       In July or August 2015, after the contested hearing had begun, mother requested to
change to a Spanish-speaking therapist. Mother also told Ceja that she needed to change
therapists for scheduling purposes as Coronilla would no longer be available on
Mondays.4
       Ceja recommended that the children remain in out of home placement because
parents had not addressed the issues that led to the dependency of their children. She was
also concerned about mother’s lack of honesty with her providers and her ability to care
for the children on her own as she would be the primary caretaker.
       Ceja also testified that E.S. left to visit her father, W.J.-G., in Texas in June 2015
and had not returned to California, that a home study had been completed, and that the
Department requested that E.S. be placed with her father with the provision of family
reunification services.
       Claudia Dias, a counselor and attorney, testified that she operated a program that
included batterers treatment, child abuse treatment intervention, parenting classes, and
family violence prevention. The Solano County Probation Department referred parents to
her program. Father had participated in 44 classes but only answered direct questions in

       4
        Mother gave birth to a daughter in August 2015; a dependency case for that child
is pending in Sacramento.

                                              10
group sessions and was not accountable for the actions that brought him into the program.
Father was in denial of the issues that resulted in the children’s dependency case. Mother
attended 11 sessions but was not honest in relating why she was in the program. Mother
did not hold herself accountable for why her children were removed from her. Based on
her interactions and observations of parents, Dias opined that it was not safe to return the
children to their care.
       Sylvia Dominguez-Rios, father’s therapist, began providing services to father in
late January 2015. She testified that it took several sessions to develop a rapport with
father and to address the goals of his case plan. Father became more open to
understanding and accepting E.S.’s disclosure of sexual abuse and learned to verbalize
how sexual abuse might occur and what to do if one of his children disclosed sexual
abuse. She also developed a written safety plan with father. Father had worked to
develop empathy and had learned to integrate the skills he was learning. He had also
acknowledged his fault in not acting immediately to address J.M.’s physical condition.
Father had made substantial progress in therapy and had shown a commitment to meeting
his treatment plan goals. She opined that he could safely parent his children.
       Dominguez-Rios, however, testified that father had not acknowledged that he
disciplined the children by giving them chilies or tying them to a bed, but did
acknowledge inappropriate hitting. Father believed that J.M’s skull fracture occurred in
foster care.
       Before the children could be returned to parents’ care, Dominguez-Rios
recommended family therapy and a transition to unsupervised visits. The process could
take weeks or perhaps a couple of months.
       The trial court found that reasonable services were offered to parents and
terminated reunification services, finding by a preponderance of the evidence that return
of the children to the custody of parents would create a substantial risk of detriment to
their safety and well-being. The court set the matter for a section 366.26 on January 14,




                                             11
2016. As to E.S., the court ordered that she be returned to her father, W.J.-G., in Texas
with family reunification services.5
                                       II. DISCUSSION
       Parents challenge the juvenile court’s order terminating reunification services.
Father also challenges the court’s finding that it would be detrimental to return custody of
the children to him.
       The substantial evidence test is the appropriate standard of review. (In re
Henry V. (2004) 119 Cal.App.4th 522, 529.) “ ‘In juvenile cases, as in other areas of the
law, the power of an appellate court asked to assess the sufficiency of the evidence begins
and ends with a determination as to whether or not there is any substantial evidence,
whether or not contradicted, which will support the conclusion of the trier of fact. All
conflicts must be resolved in favor of the respondent and all legitimate inferences
indulged in to uphold the verdict, if possible.’ ” (In re Rocco M. (1991) 1 Cal.App.4th
814, 820.) “ ‘ The adequacy of the reunification plan and of the department’s efforts to
provide suitable services is judged according to the circumstances of the particular
case. . . . “[T]he record should show that the supervising agency identified the problems
leading to the loss of custody, offered services designed to remedy those problems,
maintained reasonable contact with the parents during the course of the service plan, and
made reasonable efforts to assist the parents in areas where compliance proved
difficult . . . .” ’ [Citations.]” (In re K.C. (2012) 212 Cal.App.4th 323, 329–330.)
“When reunification services are ordered, the reunification plan ‘must be specifically
tailored to fit the circumstances of each family [citation] . . . .’ [Citation.]” (In re
Precious J. (1996) 42 Cal.App.4th 1463, 1474.)




       5
          W.J.-G. and mother did not file a petition in E.S.’s case. Father’s notice of intent
to file a writ petition includes E.S.’s case number. To the extent father purports to
challenge the court’s order in E.S.’s case, he lacks standing. (See In re Jodi B. (1991)
227 Cal.App.3d 1322, 1328–1329 [step-parent is not a “parent” for purposes of
reunification].)

                                               12
       A. Mother’s petition.
       Mother argues that her reunification services were inadequate because she was not
referred to a psychiatrist to be evaluated for medication. We agree.
       In re K.C., supra, 212 Cal.App.4th 323 is instructive. There, the court held that
the department had not provided reasonable reunification services where it had not
obtained a further mental health evaluation for psychotropic medication for a father who
suffered from multiple psychological disorders including schizophrenia that interfered
with his ability to address the issues that caused his children’s removal. The court noted
that “the Department appeared to delegate the burden of finding and obtaining suitable
services to [the father]—despite the high likelihood that the very issues necessitating
treatment would interfere with his ability to obtain it.” (Id. at p. 330.)
       Here, too, it is likely that mother’s mental health issues interfered with her ability
to address the issues causing her children’s removal. Dr. Ramirez, in his psychological
evaluation of mother, opined that mother showed signs of depression. He also noted that
mother had attempted suicide in 2012, and might suffer from post traumatic stress
disorder from having survived a rape and domestic violence. “The last two could
contribute to a Post-Traumatic Stress Disorder (PTSD) diagnosis and be associated with
both depressive and avoidant components of her personality observed in this evaluation.
Another possible diagnosis could be Avoidant Personality Disorder that needs to be ruled
out.” He therefore recommended that mother be referred for a psychiatric evaluation for
symptoms of depression and the possible need for medication.
       The Department, however, did not refer mother for a psychiatric evaluation.
Instead, it delegated the issue to mother and her therapist. In its case plan for mother
dated January 29, 2015, it included the objective that, “[i]n consultation with her
individual therapist[, mother] is to consider the psychological evaluation recommendation
for a medication evaluation and follow the recommendation if any to take medication if it
is prescribed.” Ceja, the Department’s social worker, did not provide mother or her
therapist with this case plan objective until April 17, 2015 (therapist) and April 23, 2015
(mother). At the 24-month review hearing on July 24, 2015, Ceja testified that mother


                                              13
and her therapist were still evaluating the issue.6 She acknowledged that mother had not
refused to consider psychiatric treatment or medication. Indeed, the psychological
evaluation noted mother’s strong motivation and willingness to abide with the
requirements for reunification. Yet, the Department never offered to make a psychiatric
referral. The Department’s failure to provide mother with a psychiatric evaluation was
unreasonable. As in In re K.C., “[n]othing in the [Department’s] brief explains or
justifies the Department’s failure to arrange for a medication evaluation for [mother].”
(In re K.C., supra, 212 Cal.App.4th at p. 332.) Because mother was open to obtaining a
medication evaluation, the department was required to make an “ ‘effort . . . to provide
reasonable reunification services in spite of difficulties in doing so or the prospects of
success.’ ” (Id. at p. 329.) It did not do so. Accordingly, we must reverse this matter yet
again because the Department failed to provide reasonable reunification services. Our
conclusion makes it unnecessary to address mother’s further contentions including her
claim that the court failed to provide her with a culturally sensitive and licensed therapist.
On remand, we assume the court will reexamine the individual therapy issues in
conjunction with its order requiring the Department to refer mother for a psychiatric
evaluation.
       B. Father’s petition.
       Father contends that the court abused its discretion in finding that there would be a
substantial risk of detriment to the children if they were returned to his home. We
conclude that the record fully supports the court’s finding.
       Father’s case plan required that he accept E.S.’s disclosure of sexual abuse,
validate it, and create a protection plan to address the behavioral steps he would take to
ensure E.S.’s safety. Father was also to discuss the allegations of sexual abuse, neglect,
malnourishment and physical abuse with his therapist, and address parents’ history of

       6
          The Department delayed in providing mother and her therapist with a modified
case plan until mid-April 2015, as it had waited for the court to approve the plan. While
it is not clear when the court approved the plan, the court met and conferred with the
parties on March 20, 2015 to discuss the case plan and review the psychological
evaluations of parents.

                                             14
domestic violence. While father’s therapist opined that he had made substantial progress
in therapy and had signed a protection plan for his children, father continued to deny that
he had any role in the sexual abuse of E.S. He also denied any inappropriate discipline of
the children with the exception of hitting the children.
       Hence, while father had made much progress in mitigating the causes that
necessitated placement, additional work was necessary before the children could safely
be returned home. Even Dominguez-Rios, father’s therapist, conceded that father was
not ready to take immediate custody of the children but would need a transition period
including interactive family therapy and unsupervised visitation which could take weeks
or months. In addition, Dias, who ran father’s parenting program, testified that father
was in denial of the issues that resulted in the children’s dependency and that it would not
be safe to return the children to his care.
       “Consistent with the purpose of the dependency scheme, the question whether to
return a child to parental custody is dictated by the well-being of the child at the time of
the review hearing; if returning the child will create a substantial risk of detriment to his
or her physical or emotional well-being (§§ 366.21, subds. (e) & (f), 366.22, subd. (a)),
placement must continue . . . .” (In re Joseph B. (1996) 42 Cal.App.4th 890, 900.) Here,
in light of the evidence that the children could not safely be returned home, substantial
evidence supports the court’s finding that return of the children to father would be
detrimental.
       Relying on Blanca P. v. Superior Court (1996) 45 Cal.App.4th 1738, 1753
(Blanca P.), father argues that the court erred in denying return of the children to him
based on his failure to admit sexual or physical abuse of the children. In Blanca P., the
court reversed a detriment finding based on a finding of child molestation because there
was never any evidence admitted at a hearing that the father had molested his three-year-
old daughter and new evidence exonerated the father of any child molestation. (Id. at
pp. 1757–1759.) The court held that collateral estoppel did not bar another 18-month
review hearing on the molestation allegations since there was new evidence supporting
the father’s denial of any molestation. (Id. at pp. 1757–1758.) “In cases where child


                                              15
molestation is alleged and denied, and there is new evidence supporting the denial, to say
that a parent is collaterally estopped from contesting the molestation itself at a 12- or 18-
month review hearing is to make the ‘antecedent’ jurisdiction finding virtually dispositive
in terminating parental rights . . . .” (Ibid.)
       Father’s reliance on Blanca P. is misplaced. Here, there is substantial evidence of
detriment apart from the allegation that father sexually abused E.S. Thus, even if father
was falsely accused of sexually molesting E.S., the record as a whole demonstrates that it
would be detrimental to return the children to his care.
       Father also challenges the court’s finding that reasonable reunification services
were provided.
       The record, however, demonstrates that, upon remand of this case, father’s case
plan adequately addressed the problems that resulted in removal of the children from
parents’ home. Father was given a psychological evaluation, participated in parenting
classes, visitation, and individual therapy. Throughout the dependency, father was
hesitant in admitting the circumstances that brought the children before the dependency
court. Although he made strides in recognizing and acknowledging that J.M. had been
malnourished, he continued to be in denial of the physical abuse inflicted upon J.M. and
E.S. and the sexual abuse perpetrated on E.S. While his therapist opined that he could
safely parent the children, she conceded that he was not ready for return of the children to
his home. It is well settled that “simply complying with the reunification plan by
attending the required therapy sessions and visiting the children is to be considered by the
court; but it is not determinative. The court must also consider the parents’ progress and
their capacity to meet the objectives of the plan; otherwise the reasons for removing the
children out-of-home will not have been ameliorated.” (In re Dustin R. (1977)
54 Cal.App.4th 1131, 1143.)
       Here, the record supports the court’s finding that reasonable reunification services
were offered to father. The Department was not required to offer father additional
services. “In almost all cases it will be true that more services could have been provided
more frequently and that the services provided were imperfect. The standard is not


                                                  16
whether the services provided were the best that might be provided in an ideal world, but
whether the services were reasonable under the circumstances.” (In re Misako R. (1991)
2 Cal.App.4th 538, 547.) In light of the extensive services offered to father, we cannot
conclude that the Department failed to provide reasonable services.
                                      III. DISPOSITION
       Mother’s petition is granted. The juvenile court is ordered to vacate its order of
September 17, 2015 terminating mother’s reunification services and setting a section
366.26 hearing. On remand, the court shall order the Department to provide mother with
a psychiatric evaluation and reasonable reunification services that are consistent with her
case plan. Our decision is final in this court immediately. (Cal. Rules of Court, rules
8.452(i) & 8.490(b).)
       Father’s petition is denied.




                                             17
                                 _________________________
                                 Rivera, J.


We concur:


_________________________
Ruvolo, P.J.


_________________________
Reardon, J.




                            18
19